Appeal by the father from an intake order of the Family Court, Kings County (Ben Darvil, Jr., J.), dated April 5, 2016. The intake order, insofar as appealed from, provided that “records, reports, photographs or other documents provided pursuant to this order, shall not be disclosed to counsel not assigned to this matter” and that “[f]ailure to comply with this Order may result in the imposition of sanctions.”
Ordered that the intake order is affirmed insofar as appealed from, without costs or disbursements.
The intake order, insofar as appealed from, must be affirmed for the reasons stated in Matter of Kaden J.M. (Quianna J.) (152 AD3d 604 [2d Dept 2017] [decided herewith]).
Balkin, J.R, Cohen, Miller and Brathwaite Nelson, JJ., concur.